       Case 20-43914-mxm13 Doc 25 Filed 01/28/21                         Entered 01/28/21 18:50:36                 Page 1 of 10


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
  IN RE:   Carroll James LeBouef, III                                               CASE NO          20-43914-mxm-13
           Challis Lee LeBouef
                                                                                   CHAPTER           13
                                                    AMENDED 1/28/2021
                                        VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 1/28/2021                                          Signature   /s/ Carroll James LeBouef, III
                                                                    Carroll James LeBouef, III




Date 1/28/2021                                          Signature   /s/ Challis Lee LeBouef
                                                                    Challis Lee LeBouef
Case 20-43914-mxm13 Doc 25 Filed 01/28/21   Entered 01/28/21 18:50:36   Page 2 of 10



                        1st Natl B
                        3801 Fairway Blvd
                        Wichita Falls, TX 76310



                        Advancial
                        1845 Woodall Rodgers Freeway
                        Suite 1300
                        Dallas, TX 75201


                        AFJ Systems Inc
                        PO Box 940694
                        Houston, TX 77094-0694



                        Amex
                        Correspondence/Bankruptcy
                        PO Box 981540
                        El Paso, TX 79998


                        ARSI
                        555 St. Charles Drive
                        Thousand Oaks, CA 91360



                        AT&T Universal
                        PO Box 6284
                        Sioux Falls, SD 57117-6284



                        Attorney General of Texas
                        Collections Div/ Bankruptcy Sec
                        PO Box 12548
                        Austin, TX 78711-2548


                        Bank of America
                        Attn: Bankruptcy
                        PO Box 982234
                        El Paso, TX 79998


                        Bank of America
                        Attn: Bankruptcy
                        NC4-105-03-14 PO Box 26012
                        Greensboro, NC 27420
Case 20-43914-mxm13 Doc 25 Filed 01/28/21   Entered 01/28/21 18:50:36   Page 3 of 10



                        Capital One Auto Finance
                        Attn: Bankruptcy
                        PO Box 30285
                        Salt Lake City, UT 84130


                        Carter Federal Credit Union
                        Attn: Bankruptcy
                        6885 Bert Kouns
                        Shreveport, LA 71129


                        Chase Auto Finance
                        Attn: Bankruptcy
                        PO Box 901076
                        Fort Worth, TX 76101


                        Citi/cbna
                        Citicorp Credit Services; Attn: Centrali
                        PO Box
                        Kansas City, MO 64195


                        Citi/Sears
                        Citibank/Centralized Bankruptcy
                        PO Box 790034
                        St Louis, MO 63179


                        Citibank
                        Citicorp Credit Srvs/Centralized Bk dept
                        PO Box 790034
                        St Louis, MO 63179


                        Citibank/Best Buy
                        Citicorp Credit Srvs/Centralized Bk dept
                        PO Box 790034
                        St Louis, MO 63179


                        Citibank/The Home Depot
                        Citicorp Credit Srvs/Centralized Bk dept
                        PO Box 790034
                        St Louis, MO 63179


                        Comenity Bank / The Limited
                        Attn: Bankruptcy
                        PO Box 182125Columbus
                        Columbus, OH 43218
Case 20-43914-mxm13 Doc 25 Filed 01/28/21   Entered 01/28/21 18:50:36   Page 4 of 10



                        Comenity Bank/Buckle
                        Attn: Bankruptcy
                        PO Box 182125Columbus
                        Columbus, OH 43218


                        Comenity Bank/Express
                        Attn: Bankruptcy
                        PO Box 182125
                        Columbus, OH 43218


                        Comenity Bank/Victoria Secret
                        Attn: Bankruptcy
                        PO Box 182125
                        Columbus, OH 43218


                        Comptroller of Public Accounts
                        Revenue Accounting/ Bankruptcy Div
                        PO Box 13528
                        Austin,TX 78711


                        Conduent/Nelnet Nhlp-iii/tr
                        9/1/19 Conduent ceased all student loan
                        All loans moved to other servicers
                        Utica, NY 13504


                        Credit Collection Services
                        725 Canton St.
                        Norwood, MA 02062



                        Denton County Tax Assessor
                        PO Box 90223
                        Denton, TX 76202



                        Diamond Banc 2 LLC
                        1021 East Broadway Ste. A
                        Columbia, MO 65201



                        Discover Financial
                        Attn: Bankruptcy
                        PO Box 3025
                        New Albany, OH 43054
Case 20-43914-mxm13 Doc 25 Filed 01/28/21   Entered 01/28/21 18:50:36   Page 5 of 10



                        Endurance Fcu Fka Hefc
                        703 South 9th Street
                        Duncan, OK 73533



                        Enigma Properties c/o Daniel Peters
                        6440 N. Central Expwy Ste 618
                        Dallas, TX 75206



                        Enigma Properties c/o Daniel Peters
                        6440 N. Central Expwy, Ste 618
                        Dallas, TX 75206



                        Enigma Properties LLC c/o Dan Peters
                        6440 N. Central Expwy Ste 618
                        Dallas, TX 75206



                        First Data
                        5565 Glenridge Connector NE
                        Ste 2000
                        Atlanta, GA 30342


                        Gatestone
                        1000 N. West Street Ste. 1200
                        Wilmington, DE 19801



                        Geico
                        One Gercl Central
                        Macon, GA 31296



                        Gexa Energy
                        Attn: Bankruptcy Dept.
                        20455 State Hwy 249 Ste 200
                        Houston, TX 77070


                        Internal Revenue Service
                        Centralized Insolvency Operations
                        PO Box 7346
                        Philadelphia, PA 19101-7346
Case 20-43914-mxm13 Doc 25 Filed 01/28/21   Entered 01/28/21 18:50:36   Page 6 of 10



                        La Capital Federal Cr
                        660 Laurel St
                        Baton Rouge, LA 70821



                        Leinart Law Firm
                        10670 N Central Expwy.
                        Suite 320
                        Dallas, TX 75231


                        Linebarger Goggan Blair et al
                        2777 N Stemmons Frwy. Ste. 1000
                        Dallas, TX 75207



                        Midland Credit Management
                        2365 Northside Drive Ste. 300
                        San Diego, CA 92108



                        Midlandstbk/greensky
                        1797 Ne Expressway
                        Atlanta, GA 30329



                        Mobility Credit Union
                        Po Box 630428
                        Irving, TX 75063



                        Nelnet
                        Attn: Bankruptcy Claims
                        PO Box 82505
                        Lincoln, NE 68501


                        NTTA
                        PO Box 660244
                        Dallas, TX 75266-0244



                        Simmons Bank
                        Attn: Bankruptcy
                        PO Box 7009
                        Pine Bluff, AR 71611
Case 20-43914-mxm13 Doc 25 Filed 01/28/21     Entered 01/28/21 18:50:36   Page 7 of 10



                        Snap On Crdt
                        950 Technology Way
                        Suite 301
                        Libertyville, IL 60048


                        Syncb/discount Tire
                        Attn: Bankruptcy
                        PO Box 965060
                        Orlando, FL 32896


                        Syncb/mohawk Color Ctr
                        Attn: Bankruptcy
                        PO Box 965060
                        Orlando, FL 32896


                        Syncb/Rooms To Go
                        Attn: Bankruptcy
                        PO Box 965060
                        Orlando, FL 32896


                        Synchrony Bank
                        Attn: Bankruptcy
                        PO Box 965060
                        Orlando, FL 32896


                        Synchrony Bank/ JC Penneys
                        Attn: Bankruptcy
                        PO Box 965064
                        Orlando, FL 32896


                        Synchrony Bank/Bass Pro
                        Attn: Bankruptcy
                        PO Box 965060
                        Orlando, FL 32896


                        Synchrony Bank/Care Credit
                        Attn: Bankruptcy Dept
                        PO Box 965064
                        Orlando, FL 32896


                        Synchrony Bank/Chevron
                        Attn: Bankruptcy Dept
                        PO Box 965060
                        Orlando, FL 32896
Case 20-43914-mxm13 Doc 25 Filed 01/28/21     Entered 01/28/21 18:50:36   Page 8 of 10



                        Synchrony Bank/Cost Plus World Market
                        Attn: Bankruptcy
                        PO Box 965060
                        Orlando, FL 32896


                        Synchrony Bank/Gap
                        Attn: Bankruptcy
                        PO Box 965060
                        Orlando, FL 32896


                        Synchrony Bank/Lowes
                        Attn: Bankruptcy
                        PO Box 965060
                        Orlando, FL 32896


                        Synchrony Bank/Sams
                        Attn: Bankruptcy
                        PO Box 965060
                        Orlando, FL 32896


                        Synchrony Bank/Sams Club
                        Attn: Bankruptcy Dept
                        PO Box 965060
                        Orlando, FL 32896


                        Synerprise Consulting Services, Inc
                        Attn: Bankruptcy
                        5651 Broadmoor
                        Mission, KS 66202


                        Texas Alcoholic Beverage Commission
                        Licenses and Permit Division
                        PO Box 13127
                        Austin,TX 78711-3127


                        Texas Workforce Commission
                        TEC Building- Bankruptcy
                        101 E 15th St
                        Austin, TX 78778


                        The Pritchard Law Firm
                        1244 Southridge Ct, #102 A
                        Hurst, TX 76053
Case 20-43914-mxm13 Doc 25 Filed 01/28/21   Entered 01/28/21 18:50:36   Page 9 of 10



                        United Collection Bureau
                        5260 South Wyck Blvd. Ste 206
                        Toledo, OH 43614-0190



                        United States Attorney
                        3rd Floor, 1100 Commerce St
                        Dallas, TX 75242



                        United States Trustee
                        1100 Commerce St, Rm 9C60
                        Dallas, TX 75242



                        United States Trustee- Northern District
                        1100 Commerce St, Rm 976
                        Dallas, TX 75242



                        US Anesthesia Partners
                        PO Box 830913
                        Birmingham, AL 35283-0913



                        Wells Fargo Bank NA
                        MAC F8234F-02F
                        PO Box 10438
                        Des Moines, IA 50306


                        Wells Fargo Home Mortgage
                        Attn: Written Correspondence/Bankruptcy
                        MAC#2302-04E POB 10335
                        Des Moines, IA 50306


                        Wells Fargo-pl&l
                        MAX F8234F-02F
                        PO Box 10438
                        Des Moines, IA 50306


                        William Ochiltree
                        5023 SW 8th Court
                        Cape Coral, FL 33914
Case 20-43914-mxm13 Doc 25 Filed 01/28/21   Entered 01/28/21 18:50:36   Page 10 of 10



                         Yourcommcu
                         Po Box 630428
                         Irving, TX 75063
